DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 12 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites recognizing a code statement in an object code of an application, and injecting code into the object code of the application.
The limitation of recognizing a code statement in an object code of an application, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “that retrieves one or more human language bundle values for use in a UI element,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “that retrieves one or more human language bundle values for use in a UI element” language, “recognizing” in the context of this claim encompasses the user visually observes a code statement in an object code. Similarly, the limitation of injecting code into the object code of the application, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element that retrieves one or more human language bundle values for use in a UI element to the recognizing step and to transmit a resource bundle name and key to the UI element for storage at a user value area of a control of the UI element in the injecting code step. The use in a UI element in both steps is recited at a high-level of generality (i.e., as a generic UI element utilizing a generic computer function of recognizing a code statement and expanding/inserting code) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a UI element to utilizing both the recognizing and inserting steps amounts to no more than just instructions to apply the exception using a generic computer component. Only the instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-6 and 8, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 5  reictes "the at least one or more second human language", "the adding the menu options". which lacks antecedent basis thus would be considered unclear and indefinite to one of ordinary skill in the art. 
Claim 6, has lack of antecedent basis for claim term "the adding the menu options".
Claims 8, 16 and 20 has lack of antecedent basis for claim terms "the menu option of the request event" and "the one or more second human language equivalents" which lacks antecedent basis thus would be considered unclear and indefinite to one of ordinary skill in the art. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 are rejected under 35 U.S.C. 102(a) (1) as anticipated by Johnson III  or, in the alternative, under 35 U.S.C. 103 as obvious over Johnson, III et al  (2014/0244236).
Regarding claims 1 and 17, Johnson discloses a computer-implemented method of providing user interface (UI) options carried out by a pre-compiler component, the computer-implemented method comprising (see abstract and figure 1): injecting code into the object code of the application to transmit a resource bundle name and key to the UI element for storage at a user value area of a control of the UI element (see paragraph [0107], [0111], [0112]; the content item can be edited in the selected language). Johnson does not explicitly teach “recognizing a code statement in an object code of an application that retrieves one or more human language bundle values for use in a UI element.”   However, Johnson’s language attribute [0108] is utilized for retrieving human language bundle values  in the translation group, [0110] suggests the detection or recognition a code statement in the content item “that retrieves one or more human language bundle values for use in a UI element” as claimed (see paragraph [0069] , [0103], [0122] and figure 6; dynamic locale resolution management (616) may determine how 
Therefore, it would have been obvious to configure Johnson’s method as claimed by recognizing the language attribute, in form of a code statement, of an application that retrieves one or more human language bundle values for use in a UI element.  The motivation is providing multilingual content (see paragraph [0127], [0128]).
	Regarding claims 2, 13 and 18, Johnson discloses wherein the injecting comprises injecting runtime byte codes into the object code while keeping the source code original (see paragraph [0062], [0063] and figure 10; Based on exemplar references, this may all be accomplished in situ, without modification to channel associations or dependency references).
	Regarding claims 3 and 14, Johnson discloses wherein the recognizing comprises recognizing syntax of statements of a string externalizer (see paragraph [0122], [0125] – translation group ID “biography”).
	Regarding claims 4 and 15, Johnson discloses wherein the UI element has one or more visible text strings, the method further comprising: identifying a request event relating to a text string of the one or more visible text strings in a first human language for a UI element of user interaction of an application (see paragraph [0125], the first language is English); inspecting the user value area of the control of the UI element to obtain the resource bundle name and key for one or more second human language equivalents of the text string of the UI element, wherein the one or more second human language equivalents is a different human language from the first human language and is provided in context as part of the application (see paragraph [0125], the second language is German); and adding a menu option to the request event by retrieving at least 
	Regarding claim 5, Johnson discloses further comprising determining the at least one of the one or more second human language equivalents that are available in the resource bundle by referencing the resource bundle name and key, wherein the adding the menu option adds a menu option for each second human language equivalent (see paragraph [0122], [0125] and figure 10; four different languages are available in the resource bundle, and the second language can be selected from the translation group).
	Regarding claim 6, Johnson discloses further comprising determining whether a primary human language equivalent is available in the resource bundle by referencing the resource bundle name and key, wherein the adding the menu option adds a menu option for the primary human language equivalent (see paragraph [0122], [0125], [0127]; a default/source/primary language setting can be utilized; e.g., English, and the second language can be selected from the translation group; e.g., German).
	Regarding claim 7, Johnson discloses wherein the inspecting the user value area of the control of the UI element determines whether the resource bundle name and key are available (see paragraph [0125]; the Japanese language is determined as unavailable in the translation group).
	Regarding claims 8, 16 and 19, Johnson discloses further comprising: intercepting a selection of the menu option of the request event; locating the resource bundle name and key for the at least one of the one or more second human language equivalents (see paragraph, [0122]); retrieving a human language equivalent value by looking up a named resource bundle and identifying a properties file for the language equivalent and retrieving a value for the specified 
	Regarding claim 9, Johnson discloses wherein the request event is a copy request for the text string of the UI element (see paragraph [0122], [0125], [0128] – a text string of a selected language can be copied from the translation group).
	Regarding claim 10, Johnson discloses wherein the request event is to display the text string of the UI element (see paragraph, [0122], [0127], [0128] – a text string of a selected language can be displayed).
	Regarding claim 11, Johnson discloses wherein the injecting code results in object code with injected code, the method further comprising: compiling the object code with injected code into object code instructions; and executing the object code instructions to create the UI element with the resource bundle name and key (see paragraph [0127], [0128] the exemplar reference with the injected translation group provides a mechanism through existing objects can be transformed and adapted to a new multilingual content management system).
	Regarding claim 12, Johnson discloses a computer system for providing user interface (UI) options carried out by a pre-compiler component, the computer system comprising: 
a memory; and a processor in communication with the memory, wherein the computer system is configured to perform a method, said method comprising (see paragraph 0030; figure 1): injecting code into the object code of the application to transmit a resource bundle name and key to the UI element for storage at a user value area of a control of the UI element (see paragraph [0107], [0111], [0112]; the content item can be edited in the selected language). Johnson does not explicitly teach “recognizing a code statement in an object code of an application that retrieves one or more human language bundle values for use in a UI 
Therefore, it would have been obvious to configure Johnson’s method as claimed by recognizing the language attribute, in form of a code statement, of an application that retrieves one or more human language bundle values for use in a UI element.  The motivation is providing multilingual content (see paragraph [0127], [0128]).
Regarding claim 12 is an independent claim and relates to a computer system for providing user interface. Since the features of claim 12 are substantially the same as those of claim 1 except for the category of invention, the same reasoning as in claim 1 applies to claim 12.
Regarding claims 13-16 and 18-20, directly or indirectly dependent on claim 12 and 17, essentially correspond to those of claims 2-10 respectively. Accordingly, the same reasoning as in claims 2-10 applies to claims 13-16 and 18-20.
Regarding claim 17 is an independent claim and relates to a computer program product. Since the features of claim 17 are substantially the same as those of claim 1 except for the category of invention, the same reasoning as in claim 1 applies to claim 17.



Response to Arguments
Applicant's arguments filed on 11/24/20 have been fully considered but they are not persuasive. 
On pages 8-12 of the remarks, Applicant argues that “The Office Action states that the limitations of claims 1, 12, and 17 relate to a mental process; more specifically, that aspects of claim 1 can be performed in the human mind, kinder the October Guidance, applicant submits this reasoning is flawed. For example, the claims are not directed to a mental process. As clarified by the October Guidance, “A claim with limitation(s) that cannot be practically performed in the human mind does not recite a mental process.” October Guidance p. 7.
Applicant respectfully submits the human mind cannot practically process object code or inject code into object code. Object code results from compiling a higher level code into a computer language, for example, machine code (e.g., ones and zeros). Applicant submits such object code cannot practically be processed by the human mind. Compiled code, for example, an application, can be thousands or more lines of low-level code. Applicant submits that object code and injecting code into object code must, as a practical matter, be performed by a processor. Therefore, applicant submits that claim 1 does not constitute an abstract idea. Thus, we need not address integration into a practical application.	 However, Examiner respectfully disagree; According to USPTO's 2019 Revised Patent Subject Matter Eligibility Guidance, the abstract ideas comprises certain methods of organizing human activity, and mental processes. The claimed computer-implemented method as in its broadest interpretation is just an abstract idea in term of organizing human activity in which after recognizing a need for retrieving a human language for use (e.g., display), the human language is retrieved to store for a later user. Applicant argues that "since those actions are implemented by "codes" in the computer, 
The claimed step of "recognizing a code statement" is just a desired information based result of the recognizing a need for retrieving a new human language; and the claimed step "injecting code" is also a desirable information based result of adding the new human language into the storage for a later user. 
On pages 8-12 of the remarks, Applicant argues since Johnson teaches no computer code as claimed (e.g., recognizing a code, injecting a code) therefore, Johnson does not teach, nor suggest, the "code" of the claimed invention.  Specifically, Applicant argues that the cited Johnson's paragraphs [0107], [0111], [0112] "generally speak to human language content and translations thereof into other human languages. There is no disclosure or suggestion that the Johnson content items include anything that is not human language content. Moreover, since there is no object code in Johnson, injecting code into object code cannot be taught or suggested" which is not persuasive because these cited paragraphs of Johnson explains "a site management program" (figure 4) in which discussed actions will be translated into computer codes to implement the steps of recognizing the need for a new human language and retrieve the new human language for storing. In light of the description (figure 4), it can be argued that “detecting/recognizing a code statement in a content item, because content items include object code’; therefore, this claim will be interpreted accordingly. 
On pages 8-12 of the remarks, Applicant argues Johnson does not teach or suggest identifying a request event relating to a text string of the one or more visible text strings in a first 
Accordingly, the claimed invention as represented in the claims does not represent a patentable distinction over the prior arts of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-2169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/Primary Examiner, Art Unit 2171